Citation Nr: 1207080	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an initial evaluation of 30 percent for PTSD effective November 20, 2008.  An additional rating decision, dated in March 2010, granted an initial evaluation of 50 percent for PTSD, effective November 20, 2008.

While medical evidence has been received since the issuance of the Statement of the Case (SOC) in March 2010, the Veteran submitted a signed statement, dated July 1, 2010, waiving RO consideration of the additional evidence.


FINDING OF FACT

The Veteran's PTSD is manifested occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) .  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In December 2008, VA provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  This letter also informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication that any additional evidence, relevant to the issue prior to August 25, 2009, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claim in February 2009.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disability has resulted in symptoms that warrant different/additional staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

In this case, the Veteran's disability has been assigned an initial evaluation of 50 percent, effective November 20, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  The provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under this schedule, a 50 percent rating  provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2011).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Here, a private medical report dated November 7, 2008, noted that the Veteran had always been a loner, with average temperament, to include at the time of the interview.  The Veteran reported that he avoided interaction with others due to his propensity to act out.  The Veteran noted that he had been employed by several organizations, and the reasons for leaving included the fear of being laid off, income, and governmental controls of the fishing industry.  

He was divorced from his first wife, and noted that they had been "young and dumb."  The Veteran remarried and had two children, and he maintained close relationships with all three.  There was no history of physical altercation in either marriage.  

During his period of active service, the Veteran noted that he was stabbed in the foot by a pungee stick, and that a member of his unit had his legs cut off by a rotor from a helicopter.  He suspected that he may have killed someone in service, but was unable to recall any details of that event.  He reported that he began to re-experience incidents from Vietnam upon the construction of the Vietnam memorial.  These experiences included leaving a dead serviceman behind after a fight, and caring for a men with bullet wounds.  Though the Veteran reported a history of nightmares as well, he stated that they rarely occurred at present.  

Avoidance symptoms were noted, to include avoiding thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  He reported feelings of detachment and estrangement from others.  Insomnia was noted, as was a history of irritability and outbursts, though none recently.  Concentration difficulty was noted by the examiner.  The Veteran described symptoms of hypervigilance as well.  The Veteran reported depression, and psychomotor retardation was noted, as was fatigue and loss of energy.  The Veteran did not report suicidal ideation.  Homicidal ideation was acknowledged, though he denied any intention.  A history of 2-3 panic attacks was reported, and the examiner stated that the Veteran did not meet the criteria for that disorder.

During the interview, the Veteran was engaged, pleasant, and cooperative.  His impulse control was within normal limits.  Speech was normal in terms of manner and content.  Thoughts were circumstantial, and thought content was consistent with the presence of homicidal ideation.  His affect was stable and appropriate.  He was oriented to person, place, and time.  He reported that, at times, he would become disoriented and panic when he did not know his location.  Concentration was below normal limits, though memory was within normal limits.  Judgment and insight were below normal limits. 

The provider assigned a GAF score of 39, based on difficulties in multiple areas, including social functioning, employment functioning, judgment-related issues, thinking difficulties, and mood.  

The Veteran was afforded a VA examination in February 2009.  At that time, he reported that he had been married for 32 years, and his relationship was good, as was his relationship with his daughters.  He stated that he had some acquaintances, but no close friends.  He preferred to be alone, and did not care to socialize.  He enjoyed fishing due to the solitude, and resented governmental restrictions on fishing.  

The Veteran denied any history of suicide attempts.  He stated that he had physical confrontations when provoked, the most recent was four years prior.  The examiner noted that the Veteran displayed serious symptoms and/or moderate impairment in social and/or industrial adaptive functioning.  

He was casually dressed and able to maintain personal hygiene.  Psychomotor activity was unremarkable.  His speech was impoverished, but clear.  His attitude was cooperative, and his affect was constricted and mood dysphoric.  Attention disturbance was identified.  He was oriented to person, place, and time.  His thought process was unremarkable, as was his thought content.  No delusions were reported or observed.  Judgment was intact, and insight was fair.  Sleep impairment was reported (difficulty staying asleep, sometimes due to kidney stones, as well as nightmares once every two weeks).  No hallucinations were reported, and inappropriate behavior was not observed.  Eye contact was poor, and he became tearful when speaking of military stressors.  

A panic attack was reported within the last two years.  There were no homicidal thoughts.  A history of passive suicidal ideation was reported 10 years prior, but there was no intent or plan.  He did not have any current suicidal ideation.  Impulse control was good, and he stated that he had "mellowed out" with age, and that impulse control had improved significantly.  

The examiner determined that the Veteran's symptoms resulted in significant impairment in social and occupational functioning.  At the time of the examination, he was self-employed as a commercial fisherman, and had been for more than 20 years, and he missed no days of work during the prior 12-month period.  A GAF score of 51 was assigned due to impairments in social and industrial functioning.  Total occupational and social impairment, however, did not exist.  It was further noted that PTSD symptoms did not result in deficiencies such as judgment, thinking, mood, or family relations.  

In May 2009, the VA examiner provided an opinion that the Veteran's PTSD symptoms met the DSM-IV requirements for a diagnosis of that disorder.

The Veteran reported for a psychiatric update from his private provider in July 2009.  The provider noted a marked intensification in the Veteran's symptoms since the initial consultation, though the same GAF score was ultimately assigned (39).  The Veteran reported an increase in intrusive thoughts.  He reported avoidance of any deep conversations, flashbacks, and nightmares.  Cognitive and physiological responses to trauma cures were reported, as were feelings of detachment from others and a restricted range of affect.  Sleep impairment was reported, as was a decrease in concentration.  The Veteran reported hypervigilance and exaggerated startle response.  The Veteran described psychomotor retardation, fatigue, and experiencing depression and guilt.  The Veteran also described anxiety attacks, occurring once per day.

An additional update assessment is associated with the record, dated May 12, 2010.  The provider stated that the update was reflective of numerous changes, and yet the GAF of 39 remained unchanged.  The Veteran "journaled" many manifestations of his PTSD, such as flashbacks of "distance killing," though the Veteran remained unsure of whether he killed anyone, as well as handling dead bodies.  The Veteran stated that his spouse complained of his increased anger, though the Veteran disagreed.  He stated that he was on edge all the time, resulting in sleep impairment.  Some improvement was noted, to include an attempt to work with other veterans at his church, and sitting at a table without his back to the wall.

In this case, affording the Veteran all reasonable doubt, the Board finds that  Veteran's the criteria for an evaluation of 70 percent, but no higher, have been met.  Regarding the three private psychological reports of record, each assigned a GAF score of 39 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The VA psychiatric examination report of record assigned a GAF score of 51, indicative of moderate to serious psychiatric symptomatology.  

The Board acknowledges that there is some conflict in the evidence between the private mental health providers and the VA mental health providers with respect to the severity of the Veteran's symptoms.  In this regard, the GAF of 39 reported in the private records is generally commensurate with the criteria for a 70 percent disability rating, while the GAF of 51 provided in the VA record is more akin to the criteria for the 50 percent rating.  The Board observes that both the private and VA records appear to be comprehensive, reporting the Veteran's complaints, undertaking examination and testing, and providing full explanations.  The Board emphasizes that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  See 38 C.F.R. § 4.7 (2011).  Therefore, upon review of the evidence in a light most favorable to the Veteran, the Board finds that a rating of 70 percent is appropriate in this case.

However, there was no evidence that the Veteran demonstrated total occupational and social impairment.  In fact, per the February 2009 VA examiner, PTSD did not cause total occupational impairment.  The Veteran was able to work, albeit in isolation, and had worked for decades.  Though he was isolated, he was reaching out to church members during his most recent private update, and he maintained a good relationship with his wife and children.  Further, there were no reports or observations of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or the intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene.  As such, while the Veteran meets the criteria for an evaluation of 70 percent, a disability rating of 100 percent is not warranted at this time.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements regarding the severity of his service-connected PTSD symptoms.   In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the psychiatric findings and opinions provided by the VA examiner and private provider should be afforded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  For example, the Veteran's 70 percent rating reflects occupational impairment, with deficiencies in most areas.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a 70 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD.   


ORDER

Entitlement to an initial evaluation 70 percent, but no higher, for posttraumatic stress disorder (PTSD) is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


